 STANDARD HANDKERCHIEF CO., INC.15Standard Handkerchief Co., Inc.andLadies'Neckwear Work-ers'Union Local 142, International Ladies' Garment WorkersUnion,AFL-CIO.Case No. d-CA-9519.February 15, 1965DECISION AND ORDEROn July 7, 1964, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the General Counsel and the Union filed excep-tions to the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Decision and the exceptions andbriefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board herebyadopts as itsOrder the Order recommended by the Trial Examiner,and ordersthat the Respondent, Standard Handkerchief Co., Inc., itsofficers,agents, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding heardby TrialExaminer Joseph I. Nachman at New York,New York,on March 25, 1964,with all parties present and participating,involves acomplaint under Section 10(b) of the National Labor Relations Act, as amended,'herein called the Act, alleging that Standard Handkerchief Co., Inc., herein calledRespondent or Company,refused to bargain in certain particulars,hereafter dis-cussed,withLadies'NeckwearWorkers' UnionLocal 142,International Ladies'GarmentWorkersUnion,AFL-CIO,herein called the Union or Local 142, therecognized collective-bargaining representative of Respondent's employees.The re-'Issued January 31, 1964,based on a charge filed August 9 and amended August 26,1963.151 NLRB No. 2. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDspective parties were afforded full opportunity to introduce evidence, to examine andcross-examine witnesses, and to argue orally on the record.Oral arguments werepresented and are reported in the transcript of proceedings.Briefs submitted by theGeneral Counsel and Respondent have been received and duly considered.Upon the pleadings, stipulations, and evidence, including my observation of thedemeanor of the witness, and upon the entire record in the case, I make the following:FINDING OF FACT 21.THE UNFAIR LABOR PRACTICES INVOLVEDA. The factsFor some years Respondent operated a plant in New York City (herein called theBronx plant), and since about 1950 the Union has been the recognized collective-bargaining representative of the employees.Over the years successive contracts havebeen in effect, the last such entered into November 30, 1960, effective until March 15,1962, and later mutually extended to March 15, 1963.There operates in another segment of the industry an employer group known asNationalWomen's Neckwear and Scarf Association, herein called the Association,with which the Union bargains.The contract with the Association also had anexpiration date of March 15, 1963.Respondent is not a member of Association, butsince 1950 it has been the pattern that the Union after reaching agreement withAssociation, negotiates with the nonmember employers, including Respondent.Con-tract negotiations between the Union and Association were begun in January 3 andagreement was reached about March 20.While negotiations between the Union and the Association were in progress,Joseph Tuvim, business manager of the Union, and the person who negotiates allcontracts on its behalf, received a telephone call from Henry Smooke, president ofRespondent.Smooke asked that the Union not "push" him about contract negotia-tions, that he (Smooke) would be in touch with Tuvim in about 10 days. Tuvim,however, did not hear from Smooke.After agreement was reached with Association,the Union fixed a "stoppage date" for April 4,4 and all employers were notified ofthe date so fixed.A day or two later Smooke telephoned Tuvim and asked whetheritwould be necessary for his employees to attend the ratification meeting.Tuvimsaid that it was.Following the meeting Tuvim instructed his business agents toarrange a date for negotiating with Respondent, but they reported their inability tocontact Smooke.Finally, Tuvim, after meeting Smooke on the street and a sub-sequent telephone call, a meeting was arranged.5According to Tuvim, the parties met at the Union's office on June 4 or 5; theUnion made known its demands; Smooke stated that he was experimenting withsome new machinery and until he got the results, in about 3 weeks, would not knowhis labor costs, and therefore, could not then respond to the Union's demands; andthe parties then agreed to defer the matter until June 24.6At the request of Smooke'soffice the meeting on June 24 was postponed to June 25. According to Tuvim, onJune 25, the parties again discussed the Union's demands, certain points were com-promised, and, after agreement had been reached on all issues, Tuvim remarked thatall agreements were to be retroactive to March 15. Smooke demurred to retro-2No issue of commerce or labor organization is involved.The complaint alleges and theansweradmits the necessary facts to establish both elements. I find these facts to be aspleaded.The complaint also alleges, the answer admits, and I find that all productionand maintenance employees of Respondent, employed at its Bronx plant prior to June 28,1963, excluding office clerical employees, professional and technical employees, watchmen,guards, andall supervisors as defined in the Act, constitutes a unit appropriate for thepurposesof collective bargaining within the meaning of Section 9(b) of the Act.° This and all dates hereafter mentioned are 1963 unless otherwise Indicated.4This is the date fixed by the Union for all employees to be bound or affected by the con-tract to suspend work and attend a meeting at which ratification of the contract is to beconsidered.The foregoing findings are based upon the credited and undenied testimony of Tuvim.° Smooke denied that be had any meeting with Tuvim on June 4 or 5. In view of thefact that the parties admittedly met and discussed contract terms on June 25 and Smookedoes not give any different version as to how the meeting for that day was arranged, Icredit Tuvim. STANDARD HANDKERCHIEF CO., INC.17activity, saying that he would have to discuss that point with his business associatesand would let Tuvim know about it within a week. According to Tuvim, he heardnothing further from Smooke 7 until a telephone conversation on or about July 9or 10, to be hereafter more fully related.It has been the practice for some years for all employees to take a ]-week vaca-tion duringthe week in which July 4 falls.Pursuant to this arrangement the lastday of work at Respondent's Bronx plant was June 28.At that time all employeeswere told there was no work available, and that they should call about July 9 to findout when they could return to work.On or about July 9 or 10, Tu rim receivedreports indicating that Respondent was moving its Bronx plantTuvi n sent Busi-nessAgent Kaye to investigate.Kaye went to the plant and observed that theplant machinery was being disassembled and loaded on a truck.However, Kayewas unable to ascertain where the plant machinery was being moved.Upon re-ceiving this information from Kaye, Tuvim telephoned Smooke and protested thathe had never been informed that the Company was moving. Smooke asked, "Howdo you know we are moving9" Tuvim replied, "We have the evidence," and calledSmooke's attention to the fact that at the meeting of June 25, Smooke promised toadvise whether he would agree to the contract terms retroactive to March 15 andinquired, "Is this the answer, Henry?"Smooke's comment was, "Don't press me."Tuvim replied, "I'm going to press you for the [health and welfare] money anyway."Smooke then stated, "Give me 10 days," and hung up.There has been no furtherconversation between the parties.The first information that Tuvim had as to where Respondent was moving wason July 31 when he read in a newspaper that the Company had moved its opera-tions to Amsterdam, New York. The following week Tuvim and Business AgentKaye went to Amsterdam, observed the plant in operation with Camila Echevarria,the same forelady who had been in charge at the Bronx plant, supervising the em-ployees.Echevarria admitted that except for herself and four key employees whocame from the Bronx plant, she hired all the workers locally, and that she foundall the people she wanted in the Amsterdam area. She also testified that she wasdirected by "the boss" 8 to offer employment at Amsterdam to the employees whohad worked in the Bronx plant, and that she wrote, or on her visits to New York Cityshe telephoned, people who had worked in the Bronx plant and told them theycould come to work in the Amsterdam plant if they wished.9 She admittedly didnot offer these employees moving expenses; told them their pay would be $1.25 anhour,as againstpiece rates that had been paid at the Bronx plant; and that therewas a union at the Amsterdam plant to which they would have to belong.10The parties stipulated that in February 1963 Respondent was approached aboutleasing space to operate its plant in Amsterdam.After assuring itself that anadequate labor supply was available, Respondent entered into negotiations in May,to secure such space, and had a telephone conversation toward that end with therepresentatives from Amsterdam which took place about a week prior to July 1.Although Smooke claims that such negotiations were in progress until July 1, theday the lease on the Amsterdam plant was signed, and that he did not know hisfirm was in fact moving to Amsterdam until the deal was closed on July 1, headmitted that during his meeting with Tuvim on June 25, he did not mention thefact that negotiations for the move were in progress.Smooke also admitted thatafter the lease on the Amsterdam plant was signed on July 1, he did not notifyanyone connected with the Union that the move was to take place.While claimingthat he had frequently mentioned to Union Business Agent Kaye that a move to7 Smooke admits that he met with Tuvim on or about June 25Although he claims thatthe Union gave him no demands, he admits that some contract terms were discussed, par-ticularly such proposals as a 35-hour workweek, increased piece rates, and increased con-tributions for health and welfare.Smooke claims that no agreements were reached onJune 25, but admits that the meeting adjourned with an agreement that the parties wouldmeet again in 10 days to 2 weeks. To the extent that Smooke's testimony is in conflictwith that of Tuvim, and resolution of such conflict is necessary to a decision, I credit thelatter for reasons hereafter stated.8I assume she meant Smooke or Dickstein, each owning 50 percent of the Company.9In view of the stipulation of counsel that Echevarria's testimony was fairly indicativeof a pattern, it would appear that she communicated with about half of the approximately41 employees working in the Bronx plant at the end of June 196310The contract between Respondent and Textile Workers Union of America, covering theoperations at Respondent's Amsterdam plant, contains a union-security provision.783-133-66-vol. 151-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheaper quarters was necessary if the business was to avoid financial ruin,Smookeadmitted that his statements to Kaye could reasonably be understood by the latterthat Smooke was contemplating a move to other quarters in New York City.Smooke also admitted that at the meeting with Tuvim on June 25, it was agreedthat the parties were to meet again in 10 days to 2 weeks,and that he did not doso.Smooke admitted that Tuvim called him between July 8 and 11, that the movewas then in progress,and that was the first information he gave anyone connectedwith the Union that Respondent was moving. In this connection it is to be notedthat Smooke did not deny Tuvim's version of their telephone conversation on orabout July 10.Smooke's excuse for not telling Tuvim that the move was contem-plated, or that it would take place, is that Tuvim did not ask him.Analysis and Concluding-FindingsThe General Counsel, while conceding that Respondent'sdecision to move itsplant from New York to Amsterdam was not discriminatorily motivated,and wasmade only for valid economic reasons, nevertheless contends that Respondent violatedSection 8(a)(5) and(1) of the Act,in that:(1) its bargaining with the Union onJune 4 and 25 was in bad faith and with no intention of reaching agreement onany collective-bargaining agreement with the Union;(2) it decided to and did sub-sequently move its operations from NewYork Cityto Amsterdam without notice to,or bargaining on that subject,with the Union;and (3)it failed to bargain with theUnion with respect to the effect of the move upon the employees of the New YorkplantRespondent contends,in substance that.(1) all of its negotiations with theUnion were in good faith;(2) its decision to move the plant from New York wasa matter of management prerogative concerning which it was under no duty to notifyor bargain with the Union;and (3)in any event,the Union made no demand onRespondent to bargain with respect to the moving of the plant.For the reasonshereafter stated, I find and conclude that Respondent violated Section 8(a)(5) and(1) of the Act,as alleged by the General Counsel.The parties stipulated that Respondent was approached in February about mov-ing its plant to Amsterdam.In April or early May, Dickstein,one of Respondent'sofficers, went to Amsterdam to examine the offered premises, and to assure himselfthat an adequate labor supply would be available.Apparently satisfied on thesepoints, further negotiations were conducted via telephone,the last such telephoneconversation being on Smooke's admission about a week prior to July 1.AlthoughSmooke claims that he did not know until July 1 that the move to Amsterdamwould definitely occur, it is plain that when he met with the Union on June 4 or 5,and again on June 25,he knew at the very least that such a move was being seriouslycontemplated.Smooke also admits that when he met with the Union he did notdisclose to the latter that removal of the plant from New York City was under con-sideration.On the contrary Smooke discussed various contract demands of theUnion, just as though any agreement reached would be effective for a 1-year term,as had been usual in the past.Good faith would certainly require that Respond-ent advice the Union that moving of the plant was under consideration,but Smookeadmittedly made no such disclosure.His failure to do so reduced the negotiationswhich did occur,to no more than an exercise in frivolity,and demonstrates Smooke'spurpose of keeping the Union on the "string"until the negotiations regarding themove to Amsterdam were finally concluded.This, I find and conclude,constitutedbad-faith bargaining.Cf.Rapid Bindery,Inc. and Frontier Bindery Corporation,127 NLRB 212, enfd 293 F. 2d 170(C.A.2); Aluminum Tubular Corporation andAmerican Flagpole Equipment Co., Inc.,130 NLRB 1306,enfd. 299 F. 2d 595(C.A. 2).Likewise,by proceeding unilaterally,and without notice to the Union,tomoveitsplant from New York City to Amsterdam, and by failing to bargain with theUnion concerning the effect of such a move upon the employees of the New YorkCity plant, Respondent failed and refused to bargain in good faith with the collective-bargaining representative of its employees.Town & Country Manufacturing Com-pany, Inc., et al.,136 NLRB 1022, enfd.on other grounds 316 F. 2d 846 (C A 5);Fibreboard Paper Products Corporation,138 NLRB 550,enfd.sub nom East BayUnion of Machinists,Local 1304,United Steelworkers of America,AFL-CIO,et al. v. N L.R.B.,322 F. 2d411 (C.A.D.C.), cert. granted;Adams Dairy,Inc.,137NLRB 815, enforcement denied 322 F. 2d 553(C A. 8), cert.granted 379 U.S.644."Unilateral action by an employer without discussion with the Union doesamount to a refusal to negotiate about the affected conditions of employment ... . STANDARD HANDKERCHIEF CO., INC.19N.L R B. v. Benne Katz, etc., d/b/a Williamsburg Steel Products Co.,369 U.S. 736,747.See alsoTelegraphers v. Chicago, etc. Railway Co.,362 U.S. 330, where it wasspecifically held that a decision by management to eliminate jobs was a mandatorysubject of bargaining.Among the purposes behind an employer's obligation to disclose and bargainwith a union representing its employees regarding a contemplated change in a termor condition of employment, particularly in the instant case about moving the loca-tion of the plant from New York City, is to give the Union an opportunity to reachagreement with the employer concerning the economic effect of the move upon theemployees, such as rights to employment at the new location for those desiring it,moving expenses for those who elect to move, severance pay for those who elect notto move, and other related matters.Admittedly, Respondent has not bargained withthe Union about such matters.Even when Tuvim telephoned Smooke on or aboutJuly 9 and confronted the latter with the fact that the move was virtually an accom-plished fact, Smooke merely said, "Don't press me."This, I find and conclude, alsoconstituted a refusal by Respondent to bargain with the Union concerning theeconomic effect of the move on the employees represented by the UnionThere remains the matter of fixing the time when Respondent's refusal to bargainfirst occurred.The complaint does not specifically allege such a date, nor doesGeneral Counsel's brief suggest one.Although I have found that in the Junemeetings Smooke was deliberately drawing out the negotiations to give him time tofind out whether the negotiations for the move to Amsterdam would be consummated,I do not find the evidence adequate to establish that prior to June 4 Smooke delayedmeeting with the Union with any purpose of avoiding Respondent's bargainingobligation.Even Tuvim admits that after meeting Smooke on the street during thefirst week of May, he (Tuvim) was out of the city until after May 15, and that uponhis return he contacted Smooke and the meeting of June 4 or 5 was arranged. AsIhave heretofore found, however, Respondent was obligated to disclose to theUnion at that meeting that the move to Amsterdam was in contemplation, andthat it failed to do so.Accordingly, I find that Respondent's initial refusal to bargainoccurred at the meeting held on June 4 or 5.II.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and take certain action, set forthin the Recommended Order which follows, and which, it is found, will effectuate thepolicies of the Act.The General Counsel seeks a remedial order which would require Respondent to(1) resume operation of the plant in New York City; (2) offer reinstatement at theresumed New York City operation, to all employees who were on Respondent's pay-roll on June 28, with backpay from that date until so reinstated; and (3) resumebargaining with the Union as the collective-bargaining representative of the em-ployees.I am unable to agree that the remedy sought by the General Counsel isappropriate under the facts of this case.Assuming, without deciding, that in fashioning an appropriate remedy the Boardhas the authority to require an employer to resume operation of a discontinued plant,the General Counsel has not cited, nor has my independent research revealed, any casewhere the Board required such remedial action.ii Indeed, even in cases likeDarling-tonManufacturing Company,139 NLRB241, Esti Neiderman, et al., co-partnersdoing business as Star Baby Co.,140 NLRB 678,New Madrid Manufacturing Com-pany, a corporation, et al.,104 NLRB 117,New England Webb, Inc., et al.,135 NLRB1019, andBonnie Lass Knitting Mills, Inc.,126 NLRB 1396, in each of which theBoard found that the closing or moving of the plant was discriminatorily motivated,and hence a violation of Section 8(a)(3) of the Act, the Board did not require theemployer to reestablish the closed or moved plant.As the General Counsel, in theinstant case, concedes that Respondent's moving of its plant was not discriminatory,but motivated only by valid economic considerations, to order Respondent to re-establish the New York City plant would mean that more is to be required from an^i I do not regardTown R Country Manufacturing Company, Inc.,et al,136 NLRB 1022;Fibreboard Paper Products Corporation,138 NLRB 550; andAdams Dairy, Inc,137 NLRB815, to be to the contrary. In each of those cases the employer had continued to operatethe plant involved, having contracted out a portion of the work without bargaining withthe union on that subjectTo remedy that violation the Board directed the employer toresume the contracted-out work in the existing plant 20DECISIONSOF NATIONALLABOR RELATIONS BOARDemployer who acts solely out of economic considerations, than is required of anemployer who is discriminatorily motivated. I cannot believe that the Board everintended such a result.Accordingly, I shall not recommend that Respondent be re-quired to reestablish a plant in New York City and as reopening of a plant in NewYork City is not to be recommended, offers of reinstatement for employment in sucha plant, and bargaining with the Union as to the wages, hours, and conditions ofemployment in that plant, may not be required.However, as heretofore found, Respondent has violated Section 8(a)(5) of theAct in certain respects, and particularly by moving its operations without notice to thecollective-bargaining representative and without giving the latter an opportunityto bargain over the terms and conditions of such move, so far as the employees areconcernedIt is therefore necessary, in order to effectuate the policies of the Act, thatRespondent be required to reestablish thestatus quo ante,as nearly as practicable,in order that it not profit from its own wrongdoing. I believe this can best be ac-complished by requiring Respondent to grant immediate, full, and unconditionalreinstatement at its Amsterdam plant to all employees who were on its payroll onJune 28, 1963, discharging if necessary, all persons hired after that date, to theirsame or substantially equivalent positions, without prejudice to their seniority orother rights or privileges, who shall notify Respondent within 20 days from the dateit notifies the Regional Director that it will comply with the Board's Order, that he orshe desires such reinstatement, and pay to each employee so reinstated, all necessaryand proper items of expense in moving themselves, their immediate families, and theirhousehold effects to Amsterdam. In addition, Respondent will be required to pay toeach of the aforementioned employees backpay for the period beginning July 8, 1963,the date Respondent would normally have resumed operations at its New York Cityplant after the week of vacation, and terminating when the first of the followingevents shall occur; namely (1) upon their reinstatement by Respondent, (2) upontheir failure to notify Respondent, within the time herein provided, that they desirereinstatement, or (3) when they obtain, or did obtain, other substantially equivalentemployment.Such backpay shall be computed in the manner established by theBoard in F. W.Woolworth Company,90 NLRB 289, and shall bear interest at6 percent per annum computed as provided inIsis Plumbing & Heating Co.,138NLRB 716.Ialso find and conclude that the informal telephone calls and the letters byEchevarria to some employees of the New York City plant, that work was availablefor them at Amsterdam if they desired to obtain it, did not constitute valid offers ofreinstatement, and did not terminate the backpay liability as above set forth.Theoffers of employment were not to the same or substantially equivalent jobs,12 nor wasthere any offer to pay these employees their expenses in intoAmsterdamRespondent shall preserve and, upon request, make available to the Board or itsagent, for examination or copying, all personnel and payroll records necessary oruseful in determining compliance with the Board's Order, and the computation ofbackpay due, as herein providedAs Respondent no longer operates a plant in the New York City area, the customaryposting of notices is not feasible. I shall recommend, therefore, that Respondent berequired to mail a copy of the attached notice to each employee who was on Re-spondent's payroll on June 28, 1963, at his or her last known address, as disclosedby Respondent's records, or as may be amplified by the Union.Itwill also be recommended that the Board reserve to itself the right to amendor modify its order to provide for events which have not been anticipated.Upon the foregoing findings of fact, and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Act,,and is engaged in commerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the meaning of Section 2(5) of theAct, and at all times material was the collective-bargaining representative of allproduction and maintenance employees of Respondent, employed at its Bronx plant,,excluding office clerical employees, professional and technical employees, watchmen,guards, and all supervisors as defined in the Act.12 As I pointed out above, in the New York City plant the employees were paid at pricerates, and at least offered some opportunity for earnings in excess of the minimum rate,while the wage rate at the Amsterdam plant was a fixed hourly rate of $125 an hour, theminimumfixed by law. STANDARD HANDKERCHIEF CO., INC.213.By (1) engaging in discussions with the Union on June 4 or 5 and June 25 with-out any purpose of reaching an agreement; (2) failing to disclose to the Union thatmoving the plant was contemplated; and (3) failing to bargain with the Union regard-ing the economic effect upon the employees of the New York plant concerning themoving of the plant from New York City to Amsterdam, Respondent refused to bar-gain collectively with the Union as the representative of the employees involved, andthereby engaged in unfair labor practices proscribed by Section 8(a)(5) and (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing finding of fact and conclusions of law, and upon the entirerecord in this case, pursuant to Section 10(c) of the National Labor Relations Act,as amended, I recommend that Respondent, Standard Handkerchief Co., Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with the representativeof its employees as to whether its plant should be moved, and if so the terms andconditions under which such a move should take place, or in any like or relatedmanner, interfering with, restraining, or coercing its employees in the exercise ofthe right to self-organization, to form labor organizations, to join or assist Ladies'Neckwear Workers' Union Local 142, International Ladies' Garment Workers Union,.AFL-CIO, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized by Section 8(a)(3) of the National Labor RelationsAct, as amended2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Create a preferential hiring list containing in the order of their seniority, thenames of all persons in its employ on June 28, 1963, and notify the above-mentionedLocal 142, and each listed employee, of the establishment of such list and the con-tents thereof.If and when it shall resume operation of a plant in the New YorkCity area, it shall offer the individuals whose names appear on the aforesaid list,unconditional reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges previously enjoyed,all as set forth above in the portion entitled "The Remedy"; provided, however, thatit shall not be required to offer reinstatement under this paragraph to any employeewho is in fact reinstated pursuant to the provisions of paragraph 2(c) hereof.(b) If and when operations of a plant in the New York City area are resumed,bargain collectively, upon request, with the aforesaid Union as the exclusive collective-bargaining representative of all employees in a unit consisting of all production andmaintenance employees, excluding office clerical employees, professional and technicalemployees, watchmen, guards, and all supervisors as defined in the Act, and embodyany understanding reached into a signed agreement.(c)Grant to all employees on its payroll on June 28, 1963, who shall within20 days from the date it advises the Regional Director for Region 2 of the NationalLabor Relations Board that it will comply with the provisions of this Order notifyRespondent that he or she desires reinstatement under the terms of this paragraph,immediate, full, and unconditional reinstatement at its Amsterdam, New York plant,to his or her former or substantially equivalent position, without prejudice to theirseniority or other rights and privileges, discharging, if necessary, any and all employeeshired since June 28, 1963, and pay to each employee who elects to be so reinstated thenecessary travel and moving expenses entailed in transporting themselves, theirimmediate families, and their personal effects from New York City to Amsterdam,New York.(d)Make whole each employee who was on its payroll on June 28, 1963, for anyloss of pay they may have sustained, severally, by reason of its moving its plant, allas set forth in the portion hereof entitled "The Remedy"; provided, however, that thebackpay herein provided for shall cease to accrue to said employees, severally, uponthe first to happen of the following events- (1) reinstatement at the Amsterdam plant, 22DECISIONS OF NATIONALLABOR RELATIONS BOARDas provided in the preceding paragraph hereof;(2) failure to notify Respondentwithin the time limit above set forth that reinstatement is desired;or (3) other sub-stantially equivalent employment was or is obtained.(e) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,allpayroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary or useful indetermining compliance with this Order, and the computation of the amount of back-pay due pursuant thereto.(f)Forthwith,mail to the last known address of each employee on its payroll onJune 28, 1963,a copy of the attached notice marked"Appendix."13The copiesto be so mailed shall be those furnished for that purpose by the Regional Director forRegion 2 of the National Labor Relations Board(New York, New York),and shallbe duly signed by an authorized representative of Respondent.(g)Notify the aforesaid Regional Director,in writing,within 20 days from thereceipt of this Decision,what steps it has taken to comply herewith.14IT IS FURTHER RECOMMENDED that the Board reserve unto itself the right to alteror modify its Order herein,if found necessary by reason of changed circumstances notnow anticipated.13 In the event this Recommended Older is adopted by the Board,the words"a Decisionand Order"shall be substituted for the words"the Recommended Order of a Trial Ex-aminer" in the notice.In the further event that the Board'sOrder is enforced by a de-cree of a United States Court of Appeals,the voids"a Decree of the United States Courtof Appeals,Enforcing an Order" shall be substituted for the words"a Decision and Order "14 In the event this Recommended Order Is adopted by the Board, this pro',ision shallbe modified to read: "Notify the aforesaid Regional Director, in writing,within 10 daysfrom the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interfere with,restrain,or coerce our employees in the exerciseof their right to self-organization,to form labor organizations,to join or assistLadies'Neckwear Workers' Union Local 142, International Ladies' GarmentWorkers' Union, AFL-CIO, or any other labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in otherconcerted activities for the purposes of collective bargaining or other mutual aidor protection,or to refrain from any and all such activities,except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized by Section 8(a)(3)of the National Labor Relations Act, as amended.WE WILL create a preferential hiring list, listing in the order of their seniority,the names of all persons in our employ on June 28,1963, and notify the afore-said Local 142, and each listed employee, of the establishment of such list andthe contents thereof. If and when we resume operation of a plant in the NewYork Cityarea,we will offer to the persons named on the aforesaid list, un-conditional reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;except that weare not required to offer such reinstatement to any such employee who shallhave accepted reinstatement at our Amsterdam,New York plant, as hereafterset forth.WE WILL,if and when we resume operation of a plant in the New York Cityarea, bargain collectively,upon request,with the aforesaid Local 142 as theexclusive collective-bargaining representative of our employees in a unit com-posed of all production and maintenance employees, excluding office clericalemployees,watchmen, guards, and all supervisors as defined in the aforesaid Act,and embody any understanding reached into a signed agreement.WE WILL fully and unconditionally reinstate at our Amsterdam,New York,plant, to his or her former or substantially equivalent position,without prejudiceto his or her seniority or other rights and privileges each employee in our employ UNIVERSITY CLUB23on June 28,1963, who shall within 20 days from the date we advise the RegionalDirector for Region 2 of the National Labor Relations Board that.we will complywith the Order of said Board,notify us that he or she desires such reinstatement,discharging,if necessary,any and all employees hired by us since June 28,1963.WE WILL pay to each employee reinstated as above set forth the necessarytravel and moving expense entailed in transporting themselves,their immediatefamilies, and household effects fromNew York Cityto Amsterdam,New York.WE WILL make whole each employee who was on our payroll on June 28,1963, for any loss of pay they may have suffered, severally,by reason of themoving of our plant fromNew York Cityto Amsterdam,New York, for theperiod beginning July 8, 1963, and terminating upon the first to happen of thefollowing events;namely,(1)when he or she has been reinstated by us as aboveset forth;(2) the failure to notify us within the time set forth above that rein-statement is desired;or (3) when he or she obtains or did obtain,other sub-stantially equivalent employment.STANDARD HANDKERCHIEFCO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify such of the aforementioned employees who are servingin the Armed Forces of the United States of their right to reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500,if they have any question concerning this notice or compliance with itsprovisions.University ClubandChicago Joint Executive Board of theHotel and Restaurant Employees and Bartenders Interna-tionalUnion,AFL-CIO.Case No. 13-CA-6501.February 15,1965DECISION AND ORDEROn November 17, 1964, Trial Examiner C. W. Whittemore issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Decision.Thereafter, the Respond-ent filed exceptions to the Trial Examiner's Decision, with a support-ing brief, and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.151 NLRB No. 8.